If the testimony of the claimant were taken as true, it would show that she was the actual owner of the automobile in question at the time of its illegal use for the carriage of contraband liquors by her husband, and that she was free from the fault of participation therein or of negligence with respect to its prevention.
The circumstances, however, including her intimate social and business relations with her husband, and the notoriety of his repeated offenses against the prohibition laws, are sufficient to generate a strong inference that she must have known or suspected that he was using this car in aid of his unlawful enterprises, thereby imposing upon her the duty of inquiry and prevention.
The printed record of her testimony on cross-examination shows an evasiveness and want of candor which may well have justified the trial judge in refusing to give credit to her claims. It is evident that he did not believe her testimony, and as he heard her testify, and observed her demeanor and judged her sincerity, we cannot, upon the showings of the record, declare his conclusion erroneous.
Let the judgment be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.